Title: To James Madison from Samuel Stanhope Smith, 15 September 1778
From: Smith, Samuel Stanhope
To: Madison, James



Dear Sir,
Hampden-Sidney Septr. 15th. 1778

I have read over your theoretical objections against the doctrine of moral liberty; for practically you seem to be one of its disciples. I remember the manner in which you have formerly expressed yourself upon that intricate subject. And indeed they express the difficulties that occured to me in attempting to resolve it. I reasoned without hopes that the solution I have given it is at least as clear, & as free from material defects as any I had seen, otherwise I should not have submitted it to your discernment. It was with a view to avoid the objections with which you press me, that I made a distinction betwixt desire, & volition; & supposed that the latter solely regards our actions, & not merely the objects themselves that excite desires the immediate motives of volition. I conceive it to be a faulty mode of expression to say that the will determines itself. The will is only a faculty of the soul. Its self determinations would be indeed blind & undistinguishing. But perhaps the same objection does not lie against the mind determining her own volitions, after fair examination of the different motives that allure her. She will in that case chuse & act in a manner the most agreable to herself: & yet she has power to suspend her choice still longer, & consider more attentively the motives before her: she has even the power by intense application, by pursuing a certain train of ideas with frequency, by leaving out some branches in the train & cultivating others, to render an object originally less agreable, at length the most pleasing. This seems to be a happy mechanism of nature to make neither good nor evil necessary, by puting it in our power to cultivate the virtuous in opposition to the vicious motive. I am aware of the question that presses this part of the theory. What determines her to suspend her immediate volition, or to push the inquiry & comparison among her motives any farther? I have endeavoured to answer it in my dissertation, by finding certain habitual motives of duty, & self-interest, whose perpetual presence in the mind appears to be designed by nature to guard her from the danger to which she would be exposed from the force of other motives without this seasonable check in the co[n]stitution. You will say if the sentiments of duty are more plea[s]ing than others they will have their necessary effect; otherwise, they will make but a vain opposition against their fatal antagonists. I say that these sentiments of duty, independent of any pleasure that may attend them, ca[rr]y an authority, & an interest with them that fits them to ballance any, or all other motives, unless it be in the case of inveterate habits which indeed seem to induce a species of necessity in action. When I say fits them to ballance &.c I do not mean to affirm that they have just an equal mechanical momentum, or force of attraction. I would wish rather to exclude, as far as possible, all mechanical ideas out of moral subjects. But only that they have such an influence as to prevent any necessary & irresistible effect of their antagonists. The mechanism of the idea is the objection which I make to your illustration of a motive deficient by ⅓ of the force necessary to produce an action—which then would not be commensurate to the effect, & would require some supplement to make up the deficiency. It appears to me impossible that there should be such deficiency of motion in the proportion of ⅓ or any other quantity. Every motive is an adequate occasion, I would rather say than cause, of volition. For suppose there is one motive possessed of its full power, without any defect. This would be an adequate cause in the mechanical phrase; but then suppose it to be opposed by a thousand others of equal force; then if the first were only possessed of a power adequate to the effect, before the others interposed their influence; all being mutually opposed by all would produce an utter incapacity in the will to move. And if pursuing this hypothesis we suppose each of the others somewhat less in power than the first, then they would diminish a proportionable part of its influence; being but barely sufficient in the beginning, otherwise there would be no room to suppose a deficiency of ⅓, it would be incapable to produce any effect; contrary to experience where we hourly percei[ve] volitions to arise in the midst of a thousand contending motives. From whence I conclude that there is no deficiency of mot[ive] in any common case; but every motive may be a sufficient occasion of action. Occasion I call it because to me the influen[ce] of motives appears to consist rather in rousing & disposing the mind for action than in any absolute causality, to use an extremely metaphisic[al] term, which they enjoy. Human nature is a compages of sen[ses?], passions, &c. besides the power of understanding & reason whose business is to compare together their impressions and emotions, & to determine betwixt them. The former affected by their proper objects produce sensations either pleasing or painful, which raising desire of some species become the motives of action. By a crowd of these we are constantly solicited; the understanding as it were situated in the midst of a large prospect, from whence it has a commanding view of a great extent & all the motives comprehended within it, perceives that happiness may flow to her from many different quarters (I omit on purpose the consideration of the motives that may be derived from pain). It is impossible to grasp every pleasure that occurs to the imagination at the same time. And yet if all motives enjoyed an absolutely necessary causal influence, we should unavoidably endeavour to reach them all at once; or remain fixed & immovable in the midst of their contrary attractions. But since the understanding contemplates them without any such constraint following, we must be possessed of some innate vigour & force of soul, to fix the choice upon one, & to pass another by after having passed a judgment upon this previous contemplation. To preserve the liberty of these elections one happy expedient of nature is the consciousness that no single object or class of objects is absolutely, & alone necessary for our happiness. A thousand others may serve the purpose equally well. Or if they are less pleasing at first, we know that by turning our attention to them, habit will supply the place of original nature. This habitual recollection often prevents the violence with which the mind would be apt to rush towards a particular end, & seems not a little favourable to the exercise of our moral freedom. This sentiment derives the greater probability from the common observation that habit induces a species of necessity; for this reason perhaps, that the habitual indulgence of one appetite &c gives it such strength, & so turns the attention of the mind from every other object, that she comes at length to regard it as almost her only happiness. How that innate vigour & force of soul is exerted in determining her elections I confess I cannot explain. Yet is not this any valid objection against the truth. It is no more than occurs in every speculative subject. It is at least as easy to explain as the necessary force of motives upon a mind conscious of her own liberty. In every common phenomenon of nature we must be contented with some inexplicable circumstance. It is well if we can investigate the general process & economy of nature. Can we explain how the colour of green is formed? can we even explain what green is, unless by appealing to a common sensation of mankind? Altho we are not able to explain the idea of moral liberty, & that innate energy of mind that is involved in it, so as to be exempt from all questioning & doubt, yet we have as clear a sentiment of nature to appeal to, as in the case of colour.
If the existence of human liberty may be demonstrated; if the mechanism of nature that contributes to it may be unfolded; if the aids in our own constitution, & in the system of things that are subservient to it can be investigated; we are not to reject the idea of liberty as fallacious because we cannot pry deeper into this subject than is practicable in all other subjects in nature. We have a power to chuse among a variety of motives. we chuse freely. Do you ask me to explain that power, & the precise manner in which it acts? I cannot in language more than I can the nature & sensation of colour, but I refer you to an obvious experiment—make a choice betwixt two opposite motives, & you may have as precise an idea as any words can convey in any case. It is the only definition that can be given of simple ideas. By this process we find out, with as much certainty as is competent to the human mind in any science, that obscure & inexplicable part of this subject after which we inquire. You ask, might we not have had the same feeling in acting under an absolute & irresistible inspiration from Heaven? And if so, no valid argument can be derived from thence in favour of moral freedom. What might have been possible with the Deity I will not dispute. But we are to be guided in our reasoning upon the present system of things, by the present appearances they exhibit. To say the least, we are in possession of a very plausible argument. It lies upon the fatalists to prove that it is actually false.
The habitual motives of duty & interest, which I have introduced into my dissertation, I designed to be the ultimate stage to which a fatalist could drive me; & not merely a new link in the endless chain of Arminian suspensions & self-determination[s.] If this doctrine be not vindicable without seizing an end of that chain, then I confess it is not vindicable at all.
But I have been drawn much farther into this subject agai[n] than I designed when I first sat down to write. I take my leave of it; I care not if it be for ever. I was led into it merely as a subject of curious amusement. Every thing is amusing that affords employment to the powers of reason. I have no conception, like the bigot[s] of all parties, that the existence of religion, or the salvation of men depends upon the solution of this question. When all parties are afraid lest the opinions of their antagonists are destructive of religion, it is a proof that none of them are so. Such doubty champions are true knight-errants in philosophy, & like Don Quixote when they cannot find real adventures have an admirable talent at inventing imaginary ones. As I have no inclination to contest about questions merely of a speculative nature, as essential to good morals, I have still less ambition to distinguish myself as a sectary. I pretend not to the talents that would intitle me to be a leader if that were an honourable station; & I am not willing to be implicitly led. Sects in philosophy have been injurious to the progress of knowlege; & in religion, to the cultivation of charity & good morals. I mean zealous & implicit partizans; for as the world goes, it has become almost necessary to assume some name, & to class yourself even with those you despise. In the present situation of ecclesiastical affairs there seems to be a favourable opportunity to unite some of our religious parties, if their leaders were sufficiently catholic. I should be ready to concur in such a design. I have a mind benevolent & diffusive enough to wish for an event that might extinguish reserve, suspicion, & animosity, & proud enough to scorn to beg it. I would be glad to know what turn religious politics are likely to take in the legislature? what maxims of penal law are about to be adopted? upon what principles the clergy are denied the common privileges of citizenship, when they are not intitled to be a distinct body in the state, nor to receive any extraordinary support from the laws?
The parents of some of the students have requested that their sons might be exempted from learning the greek. Your Brother I believe thought it a privilege, & perhaps that was one reason for his desiring at present to enter upon the study of French. I can translate with considerable ease out of that language; the pronunciation I am convinced I am by no means perfect in, tho I had a native of France living in my house above a month; & in speaking the tongue I must unavoidably be greatly deficient for want of a habit in it. I do not chuse to teach what I am so little master of.
I hope to have the pleasure of your letters whenever your more serious avocations will afford you leisure. And be assured that they will always afford the greatest gratification to
Sir,    Yrs &c.
Saml S Smith
